UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 6, 2014 COSI, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-50052 06-1393745 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1751 Lake Cook Road Suite 600 Deerfield, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (847)597-8800 (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 6, 2014, Robert Merritt notified the Board of Directors (the "Board") of Cosi, Inc. (the "Company") that he will not stand for re-election as a Director on the Board when his current term expires at the Company's 2014 Annual Meeting of Stockholders. Concurrently with the expiration of his term as a director, Mr. Merritt will resign all positions with the Board. Mr. Merritt has been a director of the Company since October 2005 and served as Chairman of the Board from November 4, 2008, until March 9, 2010. From March12, 2007, to September15, 2007, Mr.Merritt served as our Interim CEO and President, while continuing to serve as a director of the Company.Mr. Merritt’sdecision not to stand for re-election was not the result of a disagreement on any matter relating to the Company's operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COSI, INC. Dated: June 12, 2014 By: /s/William E. Koziel Name: William E. Koziel Title:Chief Financial Officer
